Case 3:19-cv-04597-LB Document 66-7 Filed 04/06/20 Page 1 of 6




              EXHIBIT 7
                                          Case 3:19-cv-04597-LB Document 66-7 Filed 04/06/20 Page 2 of 6

                                                     U.S. Patent No. 9,426,452: Portal
         Claim 2                            Facts                                       Factual Evidence
2. An apparatus
comprising:                     The picture to the right shows
a storage adapted to:           the storage component inside
store one or more image         a Portal—SanDisk
frames . . .                    Embedded 32GB Flash Disk.


                                The storage houses video
                                data as a sequence of image
                                frames.




US Pat. No. 9,426,452: Portal                                                                              Page 1
                                          Case 3:19-cv-04597-LB Document 66-7 Filed 04/06/20 Page 3 of 6

a processor adapted to:         The Portal contains a
obtain a first image from a     processor (see upper right).
first video stream;             The processor is adapted to
obtain a second image           obtain two video streams,
from a second video             one from a camera (video of
stream, wherein the first       the Portal user placing a call).
image is different from the     See the camera from the
second image;                   Portal, lower right.
stitch together the first
image and the second            The processor is also
image to generate a             adapted to obtain another
stitched image frame . . . .    video stream via the Internet
                                (video of the individual to
                                whom the call had been
                                placed).

                                Both the first image (caller)
                                and the second image
                                (callee) are displayed on the
                                screen and stitched together.

                                See photo on next page to
                                the right, a display of a
                                stitched image frame.




US Pat. No. 9,426,452: Portal                                                                              Page 2
                                           Case 3:19-cv-04597-LB Document 66-7 Filed 04/06/20 Page 4 of 6


generate a first modified
image frame by removing
a first portion of the
stitched image frame;           Since the Portal can
generate a second               automatically zoom (it has a
modified image frame by         wide angled camera), the
removing a second               Portal modifies the incoming
portion of the stitched         video displaying only a part of
image frame;                    combined video.
generate a third modified
image frame by removing         The Facebook Portal has an
a third portion of the          LCD display screen in which
stitched image frame;           an incoming image pixel is
wherein the first modified      displayed by splitting it into 3
image frame, the second         subpixels - one for each of
modified image frame,           the three primary colors Red,
and the third modified          Green and Blue. Each of the
image frame are different       subpixels is blended with the
from each other . . . .         backlight bridge frame.

identify a bridge frame;
blend the first modified        Finally, the Portal displays
image frame with the            the combined, full color video
bridge frame to generate        chat image. This infringes
a first blended frame;          US Patent 9,426,452.
blend the second
modified image frame            In other words, every LCD
with the bridge frame to        screen has a backlight layer
generate a second               (BLU) and an LCD layer. The
blended frame;                  Backlight layer (BLU) is the
blend the third modified        bridge frame for the
image frame with the            Facebook Portal. The BLU
bridge frame to generate        layer and the LCD layers are
a third blended frame;          blended to display the
overlay the first blended       picture.
frame, the second
blended frame, and the          The Portal removes the
third blended frame to          Green-Blue color in the
generate a combined             stitched image frame to form
frame;                          the first modified image
display the combined            frame. It does this for each
frame.                          pixel in the stitched image
                                frame by placing the green

US Pat. No. 9,426,452: Portal                                                                               Page 3
                                          Case 3:19-cv-04597-LB Document 66-7 Filed 04/06/20 Page 5 of 6

                                portion of the pixel in the
                                (green) subpixel of the
                                corresponding pixel to form a
                                first modified image frame.

                                Similary, it removes the Red-
                                BLue color in the stitched
                                image frame to form the
                                second modified image
                                frame, and it removes the
                                Red-Green color in the
                                stitched image frame to form
                                the third modified image
                                frame. Each of the first,
                                second and third modified
                                image frames are blended
                                with the bridge frame to
                                generate a first blended
                                frame, a second blended
                                frame and a third blended
                                frame.




US Pat. No. 9,426,452: Portal                                                                              Page 4
                                Case 3:19-cv-04597-LB Document 66-7 Filed 04/06/20 Page 6 of 6




US Pat. No. 9,426,452: Portal                                                                    Page 5
